Citation Nr: 0906185	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1963 and 
from November 1966 to November 1971.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that, in his VA Form 9 substantive appeal, the Veteran 
limited his issues on appeal to the two peripheral neuropathy 
issues (listed as issues numbered 1 and 2, above); however, 
the Board has included all four issues listed in the 
statement of the case on the title page of this remand as the 
Veteran's representative listed all four issues in its 
October 2008 written statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009 correspondence, the Veteran requested a 
Travel Board hearing at the St. Petersburg RO.  In a written 
statement dated in February 2008 (but perhaps prepared in 
February 2009, based on its location in the chronologically-
ordered claims folder), his representative reported that he 
was requesting a hearing at the St. Petersburg RO before the 
Board using videoconferencing techniques.  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. 
§§ 20.704, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

After clarifying which type of hearing 
the Veteran would prefer, he should be 
scheduled for a Travel Board hearing or a 
Board hearing using videoconferencing 
techniques at the earliest opportunity 
and should be notified of the hearing 
date.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

